Citation Nr: 0102463	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tuberculosis 
(TB).

3.  Entitlement to service connection for a chronic lung 
disorder, to include as due to smoking.


WITNESSES AT HEARING ON APPEAL

Appellant and M. B.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from July 1949 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of service 
connection for PTSD by decision in December 1996.  

2.  The additional evidence relating to the claim of service 
connection for PTSD  that was received into the record after 
the December 1996 Board decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

3.  The RO denied the veteran's claim of service connection 
for TB by decision in January 1994.  

4.  The additional evidence relating to the claim of service 
connection for TB that was received into the record after the 
January 1994 RO decision does not bear directly and 
substantially upon the specific matter under consideration, 
is either cumulative or redundant, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's previously denied claim of service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  New and material evidence has not been submitted to 
reopen the veteran's previously denied claim of service 
connection for TB.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.


Analysis

Service connection for PTSD was denied by the Board in 
December 1996 on the basis that there was no corroborating 
evidence of the claimed stressors to support a diagnosis of 
PTSD. Since that time the veteran has again been examined by 
VA, in October 1998, at which time the diagnosis was PTSD. He 
has submitted additional statements and provided testimony at 
a personal hearing at the RO with respect to his claimed 
inservice stressors. The Board finds that the evidence 
presented subsequent to the December 1996 Board denial is 
new, and as it provides a more complete picture of the 
circumstances surrounding the origin of the claimed PTSD, 
material as well. Accordingly, the claim for service 
connection for PTSD is reopened. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Service connection for TB was denied in an unappealed rating 
decision in January 1994. It was held that there was no 
evidence that the veteran had TB
Inservice or post service. Subsequent to January 1994, the 
veteran has submitted no competent medical evidence to 
establish that he has TB or any residuals of inservice TB. 
The Court of Appeals for Veterans Claims has made clear that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, while the veteran is competent to provide 
evidentiary assertions, he is not competent to provide a 
self-diagnosis of TB and related this condition to service. 
Therefore, the Board finds that new and material evidence to 
reopen the claim of service connection for TB has not been 
submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD; the appeal as to this 
issue is granted to this extent.

New and material evidence has not been submitted to reopen 
the claim for service connection for TB; the appeal as to 
this issue is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

The veteran has noted that a few days after service, he went 
to the VA in Jefferson Barracks, Missouri, for treatment.  He 
indicated that he went there for treatment three or four 
times and was told he was readjusting to civilian life.  The 
veteran also noted that about a year and a half later, he 
went to the VA hospital in Chicago, where he was told the 
same thing.  In addition, he noted that he subsequently was 
treated at the VA hospital in Lexington Kentucky, but did not 
note when he received that treatment, although it was 
sometime before 1984 when he began receiving treatment at the 
VA hospital in Albuquerque, New Mexico.  See March 22, 1996 
letter from veteran to Senator Strom "Sherman."  The 
evidence of record does not show that all of these VA records 
have been requested and the RO should attempt to obtain them 
pursuant to the duty to assist set forth in the VCAA.

The evidence of record contains treatment records from the 
Albuquerque VA Medical Center from 1987 through April 1998.  
However, the veteran noted in VA Form 9, dated in April 1999, 
that he was currently under the care of a physician at the VA 
hospital in Albuquerque where he was receiving treatment for 
PTSD and depression.  In addition, at the hearing in August 
1999, the veteran's wife testified that he received treatment 
at the VA every three months, and more often if there was a 
problem.  Accordingly, the RO should request all of the 
veteran's VA medical records of treatment at the Albuquerque 
VA Medical Center since April 1998.

The evidence of record also indicates that the veteran has 
received Social Security Disability benefits, as noted by the 
veteran in a statement dated in February 1994.  Accordingly, 
the RO should request copies of the veteran's records from 
the Social Security Administration (SSA).

In regard to the claim for service connection for PTSD, the 
Board finds that additional development may be necessary.  
The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  If the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2000).  
Another VA psychiatric examination may be necessary.

In regard to the veteran's claim for service connection for a 
lung disability, the veteran's service medical records 
contain a radiology report of a chest x-ray in April 1953 
that notes the veteran had a few large calcifications 
scattered through the right upper and left lower lung fields, 
suggesting a remote diffuse process of the histoplasmosis 
type.  A review of the evidence of record shows that the 
veteran has never received a VA pulmonary examination.  Due 
to the nature of the veteran's claim and the evidence of 
histoplasmosis in the lung fields, a VA examination by the 
appropriate specialist is warranted.  See VCAA.

The record demonstrates that the veteran attended a personal 
hearing in August 1999 before a Hearing Officer at the RO.  
In addition, a Travel Board hearing before a Board Member was 
scheduled in March 2000.  A notation was made by that Board 
Member that the hearing had been canceled per a discussion 
with the veteran's attorney at the time.  Evidence received 
since then indicates that the 
veteran has requested another hearing.  In a statement from 
the veteran, faxed in July 2000, he requested that he be 
notified of his next hearing as soon as possible.  Further, 
in another statement from the veteran, dated August 21, 2000, 
he alleged that his former attorney who had been representing 
him before the VA had advised him not to attend the last 
hearing.  In light of these statements, the RO should clarify 
with the veteran whether he requests another hearing and the 
type of hearing requested.  If the veteran requests another 
hearing, the RO should take the appropriate action in having 
one scheduled.





Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the VA Medical 
Center in Jefferson Barracks, Missouri, 
and request copies of all treatment 
records of the veteran, beginning in May 
1953.  

2.  The RO should contact the VA Medical 
Center in Chicago, Illinois, and request 
copies of all treatment records of the 
veteran, beginning in 1954.  

3.  The RO should contact the veteran and 
request that he provide information as to 
the dates of treatment he received at the 
Lexington, Kentucky, VA Medical Center; 
thereafter, the RO should contact that VA 
facility and request copies of the 
veteran's treatment records.

4.  The RO should contact the VA Medical 
Center in Albuquerque, New Mexico, and 
request copies of all of the veteran's 
medical records of treatment since April 
1998.  

5.  The RO should attempt to obtain 
copies of records pertaining to the 
veteran's award of Social Security 
disability benefits, to include the 
decision rendered in that matter and the 
medical records relied upon concerning 
that claim.

6.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request that it 
undertake to verify those stressors set 
forth in the statements provided by the 
veteran.


7. If, and only if, stressors alleged by 
the veteran to support the diagnosis of 
PTSD are verified, the veteran should be 
scheduled for a VA psychiatric 
examination. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner should 
provide an opinion as to the likelihood 
that verified inservice stressors 
precipitated the onset of PTSD. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

8.  The RO should arrange for an 
examination of the veteran by an 
appropriate VA specialist for the purpose 
of ascertaining the current nature and 
extent of severity of any present 
pulmonary condition.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.

The examiner should obtain a detailed 
smoking history from the veteran. All 
pertinent tests and studies should be 
completed and the results considered by 
the examiner.  The examiner should then 
provide an opinion as to the likelihood 
that the veteran has a chronic pulmonary 
disorder which developed as a consequence 
of smoking in service or due to nicotine 
dependence which had its onset in 
service. The question of whether any 
current pulmonary disorder otherwise had 
its onset in service or is related 
thereto also should be addressed. Reasons 
and bases for all conclusions should be 
provided.

9.  The RO should contact the veteran and 
clarify whether he wishes hearing before 
a Member of the Board and, if so, the 
type of hearing.  If another hearing is 
requested, the appropriate action should 
be taken to schedule it.

10.  After the above development is 
completed to the extent possible, the RO 
must review the claims folder and ensure 
that all of the above foregoing 
development has been accomplished.  If 
any development is incomplete, 
appropriate remediation should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

11. The remaining issues on appeal again 
should be adjudicated by the RO. If any 
benefits sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and any representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




